 1                                  UNITED STATES DISTRICT COURT

 2                                 NORTHERN DISTRICT OF CALIFORNIA

 3                                     (SAN FRANCISCO DIVISION)

 4

 5   LOOKSMART GROUP, INC.,                             Case No. 3:17-cv-4709-JST

 6                   Plaintiffs,                        [PROPOSED]
                                                        ORDER CHANGING TIME
 7            v.

 8   MICROSOFT CORPORATION

 9                   Defendant.

10

11            Having considered Parties Stipulated Request for Order Changing Time, the Court
12   GRANTS the Request and ORDERS the following case deadlines as follows:

13    Event                                                       Deadline
      Provide Rule 26 opening expert report on issues for which   March 15, 2019
14    they carry the burden of proof
      Provide rebuttal expert reports                             April 15, 2019
15    Close of expert discovery                                   May 1, 2019
      Parties must file dispositive and Daubert motions           May 14, 2019
16
      Responses to dispositive and Daubert motions                June 4, 2019
17    Replies to dispositive and Daubert motions                  June 13, 2019
      Final Pretrial Conference                                   November 8, 2019 at 1:30 pm
18                                                                (Oakland)
      Trial                                                       December 2, 2019
19

20

21                                                                         February
                                                              26th day of _________,
              PURSUANT TO STIPULATION, IT IS SO ORDERED this _____
22   2019.
23                                                  .
24                                                       Honorable Jon S. Tigar
                                                         United States District Judge
25

26

27

28
